Exhibit 10.2



NINTH AMENDMENT TO MASTER REPURCHASE AGREEMENT

Dated as of October 9, 2020

Between:

PENNYMAC LOAN SERVICES, LLC, as Seller

and

JPMORGAN CHASE BANK, N.A., as Buyer

The Parties have agreed to amend the Master Repurchase Agreement dated August
19, 2016 between them (the “Original MRA”, as amended by the First Amendment to
Master Repurchase Agreement dated May 23, 2017, the Second Amendment to Master
Repurchase Agreement dated September 27, 2017, the Third Amendment to Master
Repurchase Agreement dated October 13, 2017, the Fourth Amendment to Master
Repurchase Agreement dated October 13, 2017, the Fifth Amendment to Master
Repurchase Agreement dated October 12, 2018 and the Sixth Amendment to Master
Repurchase Agreement dated July 23, 2019, the Seventh Amendment to Master
Repurchase Agreement dated October 11, 2019, Omnibus Letter Agreement dated
April 30, 2020, and the Eighth Amendment to Master Repurchase Agreement dated
August 24, 2020 (the “Amended MRA”) and as amended hereby and as further
supplemented, amended or restated from time to time (the “MRA”)), to extend the
latest Termination Date, and they hereby amend the Amended MRA as follows.

All capitalized terms used in the Amended MRA and used, but not defined
differently, in this amendment have the same meanings here as there.

2.         Definitions; Interpretation

The following definition in Section 2(a) of the Amended MRA is amended to read
as follows:

“Termination Date” means the earliest of (i) the Business Day, if any, that
Sellers designate as the Termination Date by written notice given to Buyer at
least sixty (60) days (or, if Section 8(d) is applicable, thirty (30) days)
before such date, (ii) if a Change in Executive Management has occurred, the
Business Day, if any, that Buyer designates as the Termination Date by written
notice given to Sellers at least ninety (90) days before such date, (iii) the
date of declaration of the Termination Date pursuant to Section 12(b)(i), and
(iv) January 7, 2021.

(The remainder of this page is intentionally blank; counterpart signature pages
follow)





1

--------------------------------------------------------------------------------

As amended hereby, the Amended MRA remains in full force and effect, and the
Parties hereby ratify and confirm it.

JPMORGAN CHASE BANK, N.A.





















By:

/s/ Lindsay R. Schelstrate









Lindsay R. Schelstrate









Authorized Officer











PENNYMAC LOAN SERVICES, LLC





















By:

/s/ Pamela Marsh









Pamela Marsh









Senior Managing Director and Treasurer









Counterpart signature page to Ninth Amendment to Master Repurchase Agreement

--------------------------------------------------------------------------------